DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on certified documents showing an application filed in Japan on March 22, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a device, independent claim 6 is directed to a method and independent claim 7 is directed to a non-transitory computer readable medium which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a product management device to conduct general business interactions of business relations by inventory management through product state detection by tracking changes in product states.  Specifically, the claims recite:
A product management device comprising: …; at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: detect changes in the measured weights of the product racks; detect changes in reception states of transmitting signals transmitted by tag devices attached to the products; store identification information of the products…; and output a list of the products in which the changes in the reception states have occurred and that are placed on the product racks for which the changes in the measured weights have been detected.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations of inventory management through product state detection which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as product management device, memory, processor and tag devices) as a tool in claim 1 to perform the functions of detecting, storing, executing and outputting as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a product management device, memory, processor and tag devices merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the product management device, memory, processor and tag devices perform the steps or functions of business relations of inventory management through product state detection.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as product management device, memory, processor and tag devices) performing functions of detecting, storing, executing and outputting that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a product management device, memory, processor and tag devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of business relations of inventory management through product state detection.  As discussed above, taking the claim elements separately, a product management device, memory, processor and tag devices performs the steps or functions of business relations of inventory management through product state detection. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations of inventory management through product state detection. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
 Independent claims 6 and 7 describe a method for controlling a product management device and non-transitory computer readable recording medium performing functions of controlling, detecting, outputting, storing and performing relating to product state detection without additional elements beyond generic computer components such as a product management device, gravimeter, non-transitory computer readable recording medium, and computer that provide significantly more than the abstract idea of commercial interactions for business relations of inventory management through product state detection as noted above regarding claim 1.  
Dependent claim 3 further describe the abstract idea of commercial interactions for business relations of inventory management through product state detection.  Dependent claim 3 does not include additional elements to perform the respective functions of calculating, executing, transmitting, outputting and obtaining beyond the generic computer components of a product management device, tag devices and processor and as disclosed in independent claim 1 that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, this dependent claim is also not patent eligible.  Further, the dependency of this claim on ineligible independent claim 1 also renders dependent claim 3 as not patent eligible.
Dependent claim 5 further describes the abstract idea of commercial interactions for business relations of inventory management through product state detection. Although dependent claim 5 discloses a particular reception state as RSSI values, said values do not perform the functions of detecting, storing, executing and outputting beyond the generic computer components of claim 1 such as a product management device, memory, processor and tag devices.  Therefore, dependent claim 5 does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea and is not patent eligible.  Further, the dependency of this claim on ineligible independent claim 1 also renders dependent claim 5 as not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thiagarajan et al. (U.S. Patent Publication 10,422,852 B1).



Regarding Claim 1, Thiagarajan teaches:
A product management device comprising (See Thiagarajan Col.3 lines 15-33 - describes an inventory tracking system that tracks movements of objects from one location to another): 
a gravimeter attached to product racks and configured to measure weights of the product racks, including weights of products placed on the product racks (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility and Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves); 
at least one memory configured to store instructions (See Thiagarajan Col. 26 lines 59-64 - describes the system running of program instructions stored in memory); and 
at least one processor configured to execute the instructions to (See Thiagarajan Col. 26 lines 43-58 - describes the system running of program instructions executed by a processor): 
detect changes in the measured weights of the product racks (See Thiagarajan Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location and Col.12 lines 59-65 - describes the system using at least weight data to track inventory items); 
detect changes in reception states of transmitting signals transmitted by tag devices attached to the products; 
store identification information of the products in which the changes in the reception states have occurred (See Thiagarajan Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists); and
output a list of the products in which the changes in the reception states have occurred and that are placed on the product racks for which the changes in the measured weights have been detected (See Thiagarajan Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location, Col.12 lines 59-65 - describes the system using at least weight data to track inventory items, Col.15 lines 24-39 - describes the system using totes to generate lists of items that have been placed inside said totes in an item picking activity, wherein said generation is based on user input through a touch screen or automatically though RFID or NFC devices and Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).
Regarding Claim 5, Thiagarajan teaches:
The product management device according to claim 1, wherein the reception states are RSSI (Received Signal Strength Indicator) values (See Thiagarajan Col. 16 lines 37-39 - describes RSSI as Received Signal Strength Indicator and Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths [RSSI] from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).
Regarding Claim 6, Thiagarajan teaches:
A method of controlling a product management device (See Thiagarajan Col.3 lines 15-33 - describes an inventory tracking system that tracks movements of objects from one location to another) including a gravimeter attached to product racks and that measures weights of the product racks, including weights of products placed on the product racks (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility and Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves), the method comprising: 
detecting changes in the measured weights of the product racks; 
detecting changes in reception states of transmitting signals transmitted by tag devices attached to the products; 
storing identification information of the products in which the changes in the reception states have occurred; and
outputting a list of the products in which the changes in the reception states have occurred and that are placed on the product racks for which the changes in the measured weights have been detected (See Thiagarajan Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location, Col.12 lines 59-65 - describes the system using at least weight data to track inventory items, Col.15 lines 24-39 - describes the system using totes to generate lists of items that have been placed inside said totes in an item picking activity, wherein said generation is based on user input through a touch screen or automatically though RFID or NFC devices and Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).

Regarding Claim 7, Thiagarajan teaches:
A non-transitory computer-readable recording medium storing a program causing a computer of a product management device to perform a process (See Thiagarajan Col.3 lines 15-33 - describes an inventory tracking system that tracks movements of objects from one location to another and Col. 26 lines 59-64 - describes the system running of program instructions stored in memory), the product management device including gravimeter attached to product racks and that measures weights of the product racks, including weights of products placed on the product racks (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility and Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves), the process comprising:
detecting changes in the measured weights of the product racks; 
detecting changes in reception states of transmitting signals transmitted by tag devices attached to the products; 
storing identification information of the products in which the changes in the reception states have occurred; and
outputting a list of the products in which the changes in the reception states have occurred and that are placed on the product racks for which the changes in the measured weights have been detected (See Thiagarajan Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location, Col.12 lines 59-65 - describes the system using at least weight data to track inventory items, Col.15 lines 24-39 - describes the system using totes to generate lists of items that have been placed inside said totes in an item picking activity, wherein said generation is based on user input through a touch screen or automatically though RFID or NFC devices and Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al. (U.S. Patent Publication 10,422,852 B1) and in view of Grigsby et al. (US Patent Publication 10,943,285 A1).
Regarding Claim 3, Thiagarajan teaches:
The product management device according to claim 1, wherein the at least one processor is configured to execute the instructions based on the transmitting signals transmitted from the tag devices attached to the products which are settlement targets and output the list of the products  the products which are the settlement targets (See Thiagarajan Col. 8 line 16-34 - describes the system tracking movement of items in a facility, wherein a customer may purchase said items and remove them from said facility and Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths [RSSI] from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists) 
Thiagarajan does not explicitly teach:
calculates a first total weight or based on a difference between a second total weight obtained by measuring the products which are the settlement targets and the first total weight.  This is taught by Grigsby (See paragraphs Col.3 line 59 - Col. 4 line 18 - describes an inventory management system using sensor data to track a total number of items picked from an inventory location and placed in a customer’s shopping cart, Col.13 line 66 - Col. 14 line 22 - describes an inventory management system using multiple types of sensors including weight sensors to track item locations [in a material handling facility], wherein said weight sensors also transmit item information other than weight, such as cost and Col. 23 lines 4-59 - describes the system determining an event occurred based on differences in data observed from sensors [which include weight sensors as noted above]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a consideration of total product weight in an inventory management system that uses product weight to track said products, thereby increasing the accuracy and the efficiency of said system.

Response to Arguments
Applicant's arguments filed 06/04/2022 have been fully considered but they are not persuasive.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claim 1, 6 and 7 as being directed to a practical application, rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  While independent claim 1 does mention a gravimeter to measure the weights of products on racks, the remaining functions of detecting, storing, executing and outputting are merely performed by generic computer components being used in their ordinary capacity, such as product management device, memory, processor and tag devices.  Further, there is no positive recitation in claim 1 of the detecting steps as said claim is currently limited.  Therefore, independent claim 1 is not integrated into a practical application and not significantly more than an abstract idea.  As independent claims 6 and 7 are similar in scope to claim 1, claims 6 and 7 are also not significantly more than an abstract idea.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1 and 5-7, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Contrary to the applicant’s assertion that Thiagarajan does not teach “outputting a list of the products in which the changes in the reception states have occurred and that are placed on the product racks for which the changes in the measured weights have been detected”, Thiagarajan, as cited above regarding claims 1 and 6-7, teaches these limitations and the remaining limitations of said claims as they are currently limited.  Grigsby is not relied to these limitations.  The applicant is reminded that the citation of Thiagarajan and Grigsby needs to be considered as a whole, not just the sections cited by the examiner.




Conclusion 
 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687